Citation Nr: 1428204	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-27 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for mechanical low back strain prior to January 15, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial disability rating in excess of 70 percent for anxiety.

4.  Entitlement to service connection for a medication reaction and/or compensation under 38 U.S.C.A. § 1151 for a medication reaction.

5.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety, to include a disorder manifested by posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected anxiety.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to December 1995 and from May 1996 to September 1998.
 
This appeal comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran was afforded a videoconference hearing in March 2014 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record reveals that the Veteran is currently service connected for anxiety.  However, he has also pursued a separate claim of entitlement to service connection for PTSD which he indicates is secondary to his anxiety.  Indeed, the medical evidence of record documents a diagnosis of PTSD as well as depression.  The Board further notes that the PTSD claim has been treated a separate claim from the anxiety claim by the RO.  In light of the foregoing, the Board has continued to treat the PTSD claim as a separate issue from the anxiety issue, and in light of the holding in Clemons, has also recharacterized the Veteran's PTSD claim as entitlement to service connection for an acquired psychiatric disorder other than anxiety, to include PTSD and depression, to include as secondary to the service-connected anxiety.    

The Board notes that in a June 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The Veteran thereafter filed a statement indicating disagreement as to this rating decision in April 2010.  The RO subsequently notified the Veteran in a May 2010 letter that because his hearing loss and tinnitus claims were denied based on his failure to report for a VA audiological examination, in lieu of accepting his April 2010 statement as a notice of disagreement as to these claims, he would be afforded the opportunity to report for another VA audiological examination.  The Veteran was provided a VA audiological examination in September 2010 which he reported for.  His hearing loss and tinnitus claims were thereafter denied in an October 2011 rating decision.  As evidenced by the claims folder, the Veteran did not express disagreement with this rating decision.  Accordingly, these issues are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board additionally notes that in an April 2010 rating decision, the Veteran was awarded service connection for migraine headaches with an assigned noncompensable (zero percent) disability rating effective August 4, 2009.  In a subsequent statement dated April 2010, the Veteran expressed disagreement with the assigned noncompensable disability rating, and specifically requested that the disability rating for his migraine headaches be increased to 30 percent.  Thereafter, in an October 2011 rating decision, the RO awarded the Veteran a 30 percent disability rating for his migraine headaches effective August 4, 2009.  The Board notes that, generally, a subsequent rating decision awarded a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In this case, however, the Veteran only requested a 30 percent disability rating for the migraine headaches.  As such, the Board finds that this appeal has been satisfied in full.   

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for an acquired psychiatric disorder other than anxiety and a bilateral knee disability as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Following completion of an appeal for entitlement to service connection for a medication reaction and/or compensation under 38 U.S.C.A. § 1151 for a medication reaction as well as entitlement to an initial increased disability rating for a mechanical low back strain and entitlement to service connection for a bilateral knee disability, the Veteran filed a VA Form 9 in October 2011 after the issuance of a supplemental statement of the case (SSOC) continuing the denial of these claims wherein he limited his claims on appeal to the back and bilateral knee claims only.  

2.  At the March 2014 Board hearing, the Veteran withdrew his appeal concerning the issues of entitlement to initial increased disability ratings for a mechanical low back strain, anxiety, and GERD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a medication reaction and/or compensation under 38 U.S.C.A. § 1151 for a medication reaction as well as entitlement to initial increased disability ratings for a mechanical low back strain, anxiety, and GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a medication reaction and/or compensation under 38 U.S.C.A. § 1151 for a medication reaction and higher evaluations for mechanical low back strain, anxiety, and GERD 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

With regard to the Veteran's claim of entitlement to service connection for a medication reaction and/or compensation under 38 U.S.C.A. § 1151 for a medication reaction, the Board observes that the Veteran completed an appeal as to this claim with the filing of a timely substantive appeal (VA Form 9) in August 2009 following the issuance of a statement of the case in June 2009.  The RO thereafter continued the denial of this claim in an October 2011 SSOC in addition to readjudicating claims of entitlement to an initial increased disability rating for a mechanical low back strain as well as entitlement to service connection for a bilateral knee disability for which the Veteran also completed appeals.  Thereafter, the Veteran filed another VA Form 9 in October 2011 in which he specifically limited his claims that he desired to pursue to the back and knee claims only.  

The United States Court of Appeals for Veterans Claims (Court) recently held that VA must seek clarification when a submission is ambiguous as to the appellant's intent.  Evans v. Shinseki, 25 Vet. App. 7 (2011).  In that case, the appellant checked box 9.A. on his VA Form 9, but then went on to specifically list three of the six issues which had been addressed in the SOC. Unlike in Evans, in this case, the Veteran checked box 9.B. and indicated that he only desired to pursue the back and knee claims.  Indeed, the Veteran has not contended since the issuance of the October 2011 SSOC that he wished to appeal the claim of entitlement to service connection for a medication reaction and/or compensation under 38 U.S.C.A. § 1151 for a medication reaction.

Additionally, at the March 2014 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issues of entitlement to initial increased disability ratings for a mechanical low back strain, anxiety, and GERD.  See the March 2014 Board hearing transcript, page 5.    

Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning the issues of entitlement to service connection for a medication reaction and/or compensation under 38 U.S.C.A. § 1151 for a medication reaction as well as entitlement to initial increased disability ratings for a mechanical low back strain, anxiety, and GERD.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for a medication reaction and/or compensation under 38 U.S.C.A. § 1151 for a medication reaction is dismissed.

The appeal concerning the issue of entitlement to an initial disability rating in excess of 10 percent for mechanical low back strain prior to January 15, 2011, and in excess of 20 percent thereafter is dismissed.

The appeal concerning the issue of entitlement to an initial disability rating in excess of 10 percent for GERD is dismissed.

The appeal concerning the issue of entitlement to an initial disability rating in excess of 70 percent for anxiety is dismissed.


REMAND

Service connection for an acquired psychiatric disorder other than anxiety and TDIU

During the above-referenced videoconference hearing in March 2014, the Veteran reported that his treating psychiatrist, C.S., M.D., sent him a letter dated January 2014 indicating that his PTSD and depression were aggravated by his service-connected anxiety.  See the March 2014 Board hearing transcript, page 8.  Dr. C.S. also opined in the January 2014 letter that the Veteran's PTSD and depression renders him unemployable.  A review of the record reveals that this letter has not been associated with the claims folder.  Furthermore, the record shows that Dr. C.S. is a licensed VA psychiatrist, and that he has treated the Veteran for his acquired psychiatric disorders on multiple occasions at the VA outpatient clinic in Crown Point, Indiana.  The Board also notes that the most recent VA treatment records associated with the claims folder are dated October 2011.  Accordingly, as the January 2014 opinion linking the Veteran's PTSD and depression to his anxiety as well as his PTSD and depression rendering him unemployable are likely in the VA medical records system, remand is warranted to identify and associate this treatment record as well as all other outstanding VA treatment records with the Veteran's claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.  The Veteran should also be requested to provide the January 2014 opinion as well.  

If the January 2014 opinion from Dr. C.S. is not able to be obtained, the Board finds that an opinion as to whether the Veteran's diagnosed PTSD and depression are related to his service-connected anxiety should be obtained as there is no such opinion of record.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].  The Board further notes that the Veteran received mental health treatment on multiple occasions during service from April to August 1998.  Therefore, an opinion as to whether he has an acquired psychiatric disorder other than anxiety that is related to the in-service mental health treatment or otherwise related to his military service should also be obtained.  

Further, an opinion as to the functional impairment of the Veteran's service-connected disabilities should be obtained if the January 2014 opinion from Dr. C.S. is not able to be obtained as the current evidence of record is insufficient to evaluate the functional impairment of all of the Veteran's service-connected disabilities.   

Service connection for bilateral knee disability

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

The medical evidence of record prior to the Veteran's military service documents treatment for his knees.  Specifically, in 1992 the Veteran was treated for recurrent dislocations of the bilateral patella.  The recurrent dislocations of the bilateral patella were noted on his May 1994 service enlistment examination.  The presumption of soundness has therefore been rebutted.  Further, the Veteran was diagnosed with right knee with loose foreign body within the knee joint in October 1995 which caused his discharge from the Army.  The remainder of his service treatment records is absent indication of complaints of or treatment for a knee disability.    

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's bilateral knee disability was not aggravated to a permanent degree in either period of his service beyond that which would be due to the natural progression of the disability.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2013); Wagner, supra; VAOPGCPREC 3-2003.  In light of the foregoing, the Board finds that an opinion for such must be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002); Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  The Board also finds that a medical opinion as to whether one of the Veteran's knee disabilities aggravates the other knee disability should be obtained. 

The Board also notes that at the March 2014 Board hearing, the Veteran testified that he underwent surgery on his right knee in between his first and second periods of military service.  See the March 2014 Board hearing transcript, pgs. 20-23.  A review of the record reveals that these records have not been obtained and associated with his claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest is the January 2014 VA medical opinion provided by Dr. C.S. as to the etiology of the Veteran's PTSD and depression as well as the effect of the PTSD and depression on his employability, and the provider who performed surgery on the Veteran's right knee between his first and second periods of military service.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any VA treatment records dated after October 2011 pertaining to the Veteran's acquired psychiatric disorder and bilateral knee disability, to include the January 2014 medical opinion by Dr. C.S. as to the etiology of the Veteran's PTSD and depression as well as the effect of the PTSD and depression on his employability.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral knee disability.  The claims file, and any pertinent records housed electronically, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on a review of the claims folder and the clinical findings of the examination, the examiner must address the following:

a. Whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran's pre-existing bilateral knee disability was NOT aggravated to a permanent degree in his service beyond that which would be due to the natural progression of the disability.  Review of the entire file is required.

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that one of the Veteran's knees is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the other knee.  If the examiner finds that one of the Veteran's knees is aggravated by the other knee, then he/she should quantify the degree of aggravation, if possible.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

4. If, and only if, the January 2014 medical opinion by Dr. C.S. is not able to be obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his current acquired psychiatric disorder other than anxiety, to include PTSD and depression.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has an acquired psychiatric disorder other than anxiety, to include PTSD and depression, that is related to his military service, to include mental health treatment from April to August 1998;

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder other than anxiety, to include PTSD and depression, is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the Veteran's service-connected anxiety.  If the examiner finds that the acquired psychiatric disorder is aggravated by the service-connected anxiety, then he/she should quantify the degree of aggravation, if possible.
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. If, and only if, the January 2014 medical opinion by Dr. C.S. is not able to be obtained, schedule the Veteran for an appropriate VA examination and request that the examiner provide information as to the functional impairment that is caused solely by the Veteran's service-connected disabilities.     

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is asked to provide the underlying reasons for any opinion expressed.  

6. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


